Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bessey in view of Joshi (2021/0114530). 
For claim 15, Bessey (4765151) discloses a vehicle assembly that provides multiple access points to a cold-storage container (10, FIG.1), the vehicle assembly comprising: 
a vehicle (FIG.3) having a passenger cabin (44) and a cargo area (42) adjacent the passenger cabin; a cold-storage container (10, FIG.1) disposed in the cargo area, the cold-storage container including 
a first opening (hinged lid 22) configured to provide access from the cargo area to an interior of the cold-storage container, and a second opening (near 30) configured to provide access from the passenger cabin to the interior of the cold-storage container.  

    PNG
    media_image1.png
    460
    712
    media_image1.png
    Greyscale

The passenger cabin comprises a folding access panel (seatback, FIG.2) that selectively provides access to a passageway and into the cold-storage container.  
Bessey fails to provide the sliding/folding access panel separate from the folding vehicle seat, a feature taught by Joshi as seen in FIG.1. 

    PNG
    media_image2.png
    305
    921
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the sliding/folding access panel of Bessey separate from the seat as taught by Joshi as an obvious design expedient. The specific configuration recited is a matter of choice absent persuasive evidence that the particular configuration of the claimed container was significant, as the courts have held. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claim 17, the folding access panel (which represents the rearmost surface of the seatback (FIG.2) but is separate therefrom) is located behind a folding passenger seat (represented by a forwardmost cushioned portion of the seatback upon which a passenger rests). 
For claim 18, as set forth above regarding claim 8, the interior of the cold-storage container defines: a first chamber (beneath shelves 66,68, FIG.4) accessible using the first opening and configured to store a cooling material; and a second chamber (above shelves 66,68, FIG.4) accessible using the second opening and configured to store items for cooling.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferer et al. in view of Bessey. 
For claim 17, Ferer et al. disclose a vehicle assembly that provides multiple access points to a cargo area, the vehicle assembly comprising: 

    PNG
    media_image3.png
    515
    950
    media_image3.png
    Greyscale

a vehicle having a passenger cabin and the cargo area adjacent the passenger cabin (FIG.1), 
the passenger cabin comprises a folding access panel (246, 264) that selectively provides access to a passageway and into the cargo area; and  
wherein the folding access panel that is located behind a folding passenger seat.  
Ferer et al. lack the assembly for use with a cold-storage container, the container disposed disposed in the cargo area, the cold-storage container including a first opening configured to provide access from the cargo area to an interior of the cold-storage container, and a second opening configured to provide access from the passenger cabin to the interior of the cold-storage container.
This is taught by Bessey (4765151) where a cold-storage container (10, FIG.1) is provided in a cargo bed (42, FIG.3) adjacent a passenger cabin (44, FIG.3); where a passageway (26) between the cargo bed and an interior of the passenger cabin exists to access the container; and wherein the cold-storage container includes: 
a first opening (22, hinged lid) configured to provide access from the cargo area to an interior of the cold-storage container, and 
a second opening (adjacent and covered by 30, FIG.1) configured to provide access from the passenger cabin to the interior of the cold-storage container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the cold-storage container of Bessey for use with the vehicle assembly, passageway, and folding access panel of Ferer et al. in order to allow access to cool items of the container from the interior of the vehicle. 
For claim 19, Ferer et al., as modified with Bessey above, further discloses the use of a sliding access panel (308,310, FIGS.11a,b and 12) to provide access to the container. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bessey, as modified and applied above, in view of the EP 0133467 (EP 467). 
For claim 20, Bessey, as modified, lacks a refrigeration unit is configured to cool the interior of the cold-storage container, a feature taught by EP 0133467 as seen with refrigeration unit (FIGS.1-2) which includes motor and compressor. 
It would have been obvious to one of ordinary skill in the art to have provided Bessey, as modified, a refrigeration unit as taught by EP 467 in order to allow the contents of the container to remain cooler longer. 

Claims 1-3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius in view of Bessey. 
For claim 1, Alkevicius (6641193) discloses a storage container assembly for a pickup truck that provides multiple access points, the assembly comprising: 
a passenger cabin, the passenger cabin including a rear wall (FIG.1,4, with sliding window); 
a cargo bed adjacent the passenger cabin, the cargo bed including a header portion (uppermost part of rearwall, FIG.4), a floor portion, and two opposing side-wall portions cooperating to defining a cargo space, the header portion being adjacent to (an uppermost part of) the rear wall; 
a passageway (adjacent 20) between the cargo bed and an interior of the passenger cabin; 
a storage container (FIG.4) disposed in the cargo bed, the storage container including a first opening (at 54) configured to provide access to an interior of the storage container from a location in the cargo bed, and a second opening (bottom/lower opening) configured to provide access to the interior of the storage container from a location in the passenger cabin.  


    PNG
    media_image4.png
    510
    800
    media_image4.png
    Greyscale

Alkevicius disclose the passageway being elevationally aligned with at least a part or portion of the storage container, whereby a plane parallel to the ground passes through both the passageway and the container, as seen in FIG.4 (passageway is aligned with opening at 54). 
Alkevicius lacks the storage container being a cold storage container, provided by Bessey. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the cold-storage container of Bessey for use with Alkevicius in order to allow access to cool items of the container from the interior of the vehicle. 
For claim 2, the header portion of the cargo bed comprises an access door (window 20) configured to selectively provide the passageway between the cargo bed and the interior of the passenger cabin.  
For claim 3, the passenger cabin comprises a sliding access panel (sliding window 20) that selectively provides entry to the passageway and into the cold-storage container, and 
wherein the sliding access panel is provided at the rear wall of the passenger cabin.  
For claim 7, the access door is movably relative to the header portion and is removably secured to the header portion of the cargo bed (as the access door is a sliding window which is capable of being removed). 
For claim 12, the cold-storage container is removably secured (secured to pickup truck) to at least one of the header portion and the floor portion of the cargo bed.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius, as modified above, and further in view of Renke et al. or Storc et al.  
For claims 4-5, Alkevicius, as modified, disclose a sliding access panel and fail to provide alternatively for a folding access panel as recited (claim 4) located behind a folding passenger seat (claim 4) where, in an open position, the panel cooperates with the folding passenger seat to serve as a barrier to prevent items from unintentional relocation to a floor area via a gap located between the folding passenger seat and the rear wall of the passenger cabin (claim 5).  
These features taught by Renke et al. (see FIG.5, left) and Storc et al. (FIG. 3, below right). 
    PNG
    media_image5.png
    313
    374
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    363
    466
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Alkevicius, as modified, with a folding access panel as taught by Renke et al. or Storc et al. as an obvious alternative design to achieve the same predictable result of opening (uncovering) and closing (covering) access through the passageway and likewise preventing items falling through the gap.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius, as modified, in view of the well known prior art. 	
For claim 6, Alkevicius, as modified, lacks a locking mechanism configured to maintain the access panel in a closed position.  
The examiner takes official notice that fold down type seats for the rear of vehicles can include locks or latches to maintain the seat back in a fixed, upright position. 
It would have been obvious to one of ordinary skill in the art to have provided a lock of the well known prior art for use with the access panel of Alkevicius, as modified, in order to maintain the access panel in a fixed, upright position. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius, as modified, in view of Bessey. 
Alkevicius, as modified, anticipates the use of multiple chambers for the container but lacks the recited features of claims 8-9. 
For claim 8, Bessey (4765151) teaches a cold-storage container (10, FIG.1) disposed in the cargo bed, the cold-storage container defining 
a first chamber (beneath shelves 66,68, FIG.4) accessible using the first opening and configured to store a cooling material; and 
a second chamber (above shelves 66,68, FIG.4) accessible using the second opening and configured to store items for cooling.  
For claim 9, the second chamber is accessible using either one of the first opening and the second opening.  
It would have been obvious to one of ordinary skill in the art to have provided Alkevicius, as modified, shelves as taught by Bessey to define first and second accessible chambers in order to segregate cooling material from items to be cooled. 

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius, as modified, in view of Bessey. 
Alkevicius, as modified, anticipates the use of multiple chambers for the container but lacks the features of claims 8 and 10. 
Bessey (4765151) teaches a cold-storage container (10, FIG.1) disposed in the cargo bed, the cold-storage container defining 
a first chamber (constituting the entirety of the container 10) accessible using the first opening and configured to store a cooling material (melted water); and 
a second chamber (above 46) accessible using the second opening and configured to store items for cooling.  
For claim 10, the second chamber is located within the first chamber to define open spaces that allow for a placement of the cooling material above (on shelves 66,68) and below (beneath 46) the second chamber (which holds cooled water).  
It would have been obvious to one of ordinary skill in the art to have provided Alkevicius, as modified, with first and second chambers as taught by Bessey in order to segregate cooling material from items to be cooled. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius, as modified, in view of Lester et al. (7097224).  
For claim 13, Alkevicius, as modified, lack the floor portion of the cargo bed includes a recess area, wherein the recess area is configured to receive a portion of the cold-storage container, and wherein the recess area is shaped to retain the cold-storage container in a fixed location within the cargo bed, a feature taught by Lester et al. as seen with FIG.1.  

    PNG
    media_image7.png
    486
    962
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided a recessed portion as taught by Lester et al. for use with the container of Alkevicius, as modified, in order to maintain the container from longitudinal and lateral movement. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius, as modified, in view of Duerr et al. (2002/0023452) or alternatively, CN 112902533 A (CN 533). 
For claim 11, Alkevicius, as modified, lacks the access panel being that of a sliding access panel, a feature taught by either Duerr et al. as seen in FIG.2 which shows a sliding lid (21) or alternatively CN 533 as seen in the figure where access door (10) is mounted on container (11) and is controlled by “sliding” (Claim 1). 
It would have been obvious to one of ordinary skill in the art to substitute in Alkevicius, as modified, the folding access panel (30) with that of a sliding access panel as taught by either Duerr et al. or alternatively CN 533 as an obvious design expedient being merely a matter of obvious engineering choice to achieve the same predictable result. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alkevicius, as modified, in view of EP 467.
For claim 14, Alkevicius, as modified, lacks a refrigeration unit is configured to cool the interior of the cold-storage container, a feature taught by EP 0133467 as seen with refrigeration unit (FIGS.1-2) which includes motor and compressor. 
It would have been obvious to one of ordinary skill in the art to have provided Alkevicius, as modified, a refrigeration unit as taught by EP 467 in order to allow the contents of the container to remain cooler longer. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616